seprrfece q leg h internal_revenue_service department of he o ont washington dc frr oo ror or rrr rk rk pergonte contacts aaa eee ee rekkkkkkkkekrekekee kkk kkk kkk kkk kk kek telephone number ek kk k refer reply to t ep ra date attention krekkkkkkkrkkkrkekekkek krhrkkkekreekekrkekkek keke kek kkk kkk kkk kkekkkerek legend church a rrr kkk kkk kkkk keke ke kkkekkeke kkk keke kk ek association c ork krha kek keke kkk kkk kkk kkk kkk rk kk kkk kkk kkk kaka kr rrr rk kkk kkk kerr rrr erk rk rk corporation mo krkk kaka rrr rrr rr kr rrr covenant y t i krekekkekkekrkekkrkkekekekkekekkekkkkkkrkak kkk kk kkk krkrkekrekrkkrrre ere kr rk kek re kke keke kekerkkekrekr kkk krkekkkeekkekkakrekrkrkke keke krkrerkekkkkkr kkk kirk krrkekrkekkkekkkekkkkkekekkerekkkrekrekkrakk kk krk krekkekrkekkkkkkkkkkkkkkkkkrkrkek organization oo i t kkk kkekekekkekkkkk kkk kkk kk kkk rk kk ek organization p fokker kk kkk kkk ek kk i organization q t i kio rr kkk kk rr kek kk eker rk krrekkkkkkkkkkkk plan xx cz ork keke kkk kkk kk eker kkkakkkkrkkk kkk kkk kkk committee n state a kkk kkk kekk kek ere keek rrr kk kek dear mekkkkekkkkkkkeke this is in response to a ruling_request dated date submitted on your behalf by your authorized representative with respect to the applicability of sec_414 of the internal_revenue_code to plan x the following facts and representations have been submitted on your behalf corporation m is a state a nonprofit corporation which is exempt from tax under sec_501 of the code 6lt kkk keke kek kkk kkk kkk keke a q the members of is organized and operated to conduct and corporation m maintain an institution_of_higher_education under the auspices of association c and church a corporation m are its board_of directors also known as the board_of trustees board minimum of equal voting rights of region president of corporation m association c by association c is the executive director of the division for education of church a or the executive director's appointee the board is composed of members with remaining members of the board are elected there is also an advisory director who of church a selected by the board members and a maximum of ex-officio members are a bishop the president of and the a corporation m's by-laws acknowledge the intention of further corporation m in its by-laws declares church a to strengthen corporation m spiritually and academically and to provide oversight and financial assistance its intention in pursuing its educational function to reflect the faith of the christian church the by-laws also provide that corporation m acknowledges the intention of association c to strengthen corporation m spiritually and academically and to provide oversight and financial assistance association c an association of congregations of is a tax-exempt nonprofit corporation as stated church a in association c's by-laws association c was formed to elect persons to serve on the corporation m board to strengthen corporation m spiritually and academically to support the church a tradition of academic freedom and to provide oversight and whatever financial assistance it may find feasible and appropriate the members of association c consist of the members of the board_of corporation m and of the congregations of church a that elect members according to the procedures in association c's by-laws according to the association c's by-laws any congregation of church a appointing delegates to the annual convention of association c m each member congregation and one lay delegate per baptized members the board_of directors of association c consists of the president of corporation m and a bishop of the regional unit of church a located additional members are nominated by the board_of is eligible for membership by electing or the board_of directors of association c in which corporation m voting members are the board_of corporation the pastors of is off khekkekkkekrkkkkkekkkekekr kkk kek directors of association c and elected at each annual meeting of association c board_of directors of association c_corporation m is the board_of the nominating committee for the in corporation m association c and church a adopted covenant y confirming the continuing relationship between corporation m association c and church a covenant y shows the church a involvement in and support for the higher education mission of corporation m and the support and interaction between church a and corporation m corporation m employs a number of employees including as an employee benefit faculty and administrative personnel and other staff members and offers plan x june a benefit that corporation m offered that was similar to that of plan x was a single employer self-funded plan administered by organization offered retiree medical coverage to certain faculty and other employees who retired on or after age with at least years_of_service with corporation m benefits available to the retirees are generally the same as the medical benefits available to active employees of corporation m corporation m also the medical until in order to manage the costs of plan x corporation m is its health care a medical insurance pool sponsored by organization q a service cooperative organized under has explored options for delivery of program to employees one such option is the participation by corporation m in a health plan sponsored by organization p organization q state a statutes to perform planning on a regional basis and to assist participating government units and other members in meeting their needs including purchasing needs and the establishment of insurance pools for the benefit of government units located within their region service cooperatives also permit certain non-governmental entities to join the insurance pool permits non-governmental entities that are exempt from coverage under the employee_retirement_income_security_act_of_1974 to participate in the insurance pool as non-voting members organization some such the insurance pool sponsored by organization o provides a major medical plan for which organization o the third party administrator the benefits under this is gi krikkekrkekkkekkekkekerkkrkkkkkrkk kk i plan are established by separate contract between organization o and each participating member such as corporation m expects that the medical corporation m benefits it will offer under plan x with organization oo will be basically the same as the benefits it offered under its single employer self-funded plan not intend to reduce levels of medical benefits to its employees under the new arrangement and will continue to offer health care continuation benefits to participants plan x will continue to cover active employees and retirees of corporation m participants no other persons are eligible_plan x corporation m does one of the eligible employees and retirees is employed in connection with an unrelated_trade_or_business of corporation m summer programs employees of whom participate in plan x the unrelated business is corporation m's corporation m employees approximately plan x was adopted date and is administered by pursuant to article iv of plan x committee n committee n consists of corporation m's president six corporation m vice presidents and the members of the corporation m compensation committee powers and duties may determine the rights of eligibility to participate in plan x adopt rules of procedure and regulations necessary for the proper and efficient administration of plan x construe and enforce the terms of plan x for or denial of the claim for a benefit under plan x and review and render decisions respecting a claim committee n among other various based upon the aforementioned facts you have requested a ruling that plan x the meaning of sec_414 of the code is a church_plan within sec_414 of the code defines a church_plan as a plan established and maintained for its employees or their beneficiaries by a church or by a convention or association of churches which is exempt from taxation under sec_501 of the code in accordance with sec_414 of the code the term church_plan does not include a plan that is established and maintained primarily for the benefit of employees or their beneficiaries of convention or association of churches who are employed in a church or a dollar_figure kr kk rrr rk ke rk kk eker erk eek i zm oo o y o connection with one or more unrelated trades_or_businesses within the-meaning of sec_513 or substantially_all of the individuals included in the plan are church employees as described in sec_414 sec_414 e b if less than or sec_414 a of the code provides that a plan established and maintained for its employees or their beneficiaries by a church or by a convention or association of churches includes a plan maintained by an organization whether a civil law corporation or otherwise the principal purpose or function of which is the administration or funding of provision of retirement benefits or welfare benefits or both association of churches if such organization is controlled by or associated with a church or a convention or association of churches a church or a convention or a plan or program for the for the employees of a church in the exercise of his or her ministry sec_414 e b of the code defines employee to include a duly ordained commissioned or licensed minister of regardless of the source of his or her compensation and an employee of an organization whether a civil law corporation or otherwise which is exempt from tax under sec_501 a church or a convention or association of churches and which is controlled by or associated with sec_414 c of the code provides that a church or a convention or association of churches which is exempt from tax under sec_501 shall be deemed the employer of any individual included as an employee under subparagraph b sec_414 d of the code provides that an organization whether a civil law corporation or otherwise is associated with a church or a convention or association of churches if convictions with that church_or_convention_or_association_of_churches it shares common religious bonds and in order for an organization to have a qualified it must establish that its employees are church_plan employees or deemed employees of the church_or_convention_or_association_of_churches under sec_414 e b of the code by virtue of the organization's affiliation with g2 kar kkk kkk kkk kkk krkkkkkk kk kkk the church_or_convention_or_association_of_churches and that the plan will be administered by an organization of the type described in sec_414 e a in this case corporation m is an organization that is associated with church a as follows corporation m shares religious bonds and convictions with church a as evidenced by covenant y confirming the interrelationships among corporation m church a and association c whereby corporation m conducts and maintains an institution_of_higher_education under the auspices of association c and church a strengthen corporation m spiritually and academically by in addition providing oversight and financial assistance a bishop of church a and the president of association c are members of the board_of corporation m members of the board are elected by association c_corporation m c the association c by-laws provide that it shall is an organization described under section and the remaining of the code in view of the stated purposes of corporation m its we conclude that the of the code and are deemed to be an organization whether a civil law organization and structure its actual activities and its common religious bonds with church a through its association with association c employees of corporation m meet the definition of employee in sec_414 e b employees of corporation or otherwise which is exempt from tax under sec_501 and is controlled by or associated with a church or a convention or association of churches accordingly pursuant to sec_414 e b c and the code employees of corporation m are deemed to be employees of church a through corporation m's affiliation with church a such employees for purposes of the church_plan rules and church a is deemed to be the employer of of however an organization must also establish that its plan is established and maintained by a church or a convention or association of churches or by an organization described in sec_414 e a to be described in sec_414 e a organization must have as its principal purpose the administration of the plan and must also be controlled by or associated with a church or a convention or association of churches of the code an of the code bw kekkkekkkkkekkkkrkkekkkkkkkk it has been submitted that plan x is administered by committee n consists of corporation m committee n employees and the committee has broad powers to determine rights of eligibility to participate in plan x rules construe and enforce the terms of plan x review and render decisions involving benefit claims under plan x to adopt and to further because the principal function of committee n is the administration of plan x committee n constitutes an organization the principal purpose or function of which is the administration or funding of plans or programs for the provision of welfare benefits for employees of corporation m therefore committee n qualifies as described in sec_414 a an organization of the code is pursuant to sec_414 of the code plan x not maintained primarily for the benefit of employees employed in connection with one or more unrelated trades_or_businesses within the meaning of sec_513 of the code as of november one employee engaged in an unrelated_trade_or_business comprised approximately percent of employees covered by plan x therefore plan x who are engaged in unrelated trades_or_businesses within the meaning of sec_513 of the code and such percentage is deemed insubstantial is not maintained primarily for employees plan x covered employees the therefore with respect to your ruling_request we conclude that plan x sec_414 of the code is a church_plan within the meaning of this ruling is directed only to the taxpayer who requested it it may not be used or cited by others as precedent sec_6110 of the code provides that this letter expresses no opinion as to the status of plan x as a welfare plan ov krrekkekkkkkkeekkk kkk kkk kkk kek i a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file with this office sincerely yours signed joyor b floyd joyce e floyd manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of this letter notice of intention to disclose krekekkkekekkkkekkkkkrkkkkrk ek rekekekkrkkkkkkkkkkkkkkkk kk krkrkakrkkkk kkk kkk kekkkekkekkkkkkkkkkkkk kkekkekekerkkkkek kekeee kk kkk krkkkkekerkkekkrkkkkkkkkkkkkkkk kkk kr kkk krrekkkkkkkkkekkekkkkr kkk kkk kk om
